Title: From James Madison to William Eaton, 1 March 1806
From: Madison, James
To: Eaton, William


                    
                        Sir,
                        Department of State 1 March 1806
                    
                    In answer to the letter in which you bring the subject of your claims, arising whilst you were the Consul at Tunis, again before this department, I have to observe, that no new evidence has been received, since the letter to the Committee of claims, of which a copy is enclosed, was written; except the statements of Doctor Davis. These, as you will perceive, tend to prove the actual extortion from you of ten thousand dollars by the Minister of the Bey of Tunis, and the rate at which the Gloria might have been freighted during the period for which you charge her service to the United States.
                    Whilst according to the principles explained in the letter to the Committee of claims, the Legislature is considered as best adapted to the dispensation of relief in the particulars in question; the indemnity respecting the case of Porcile, which subsequent events have determined you to add to your claims, seems to require the same recourse.
                    You will be pleased to observe that I have purposely abstained from entering into the circumstances and merits of these claims, since a comprehensive examination of them, as well as the equitable considerations flowing from them, will doubtless be produced by the application necessary to be made to Congress, to whom all the explanations afforded by the Archives of this Department will be accessible. I have the honor to be, Sir, very respectfully Your most obed
                    
                        James Madison
                    
                